Citation Nr: 0913844	
Decision Date: 04/14/09    Archive Date: 04/21/09

DOCKET NO.  07-26 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE


Basic eligibility to Department of Veterans Affairs (VA) 
nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel




INTRODUCTION

The Veteran had active service from December 1953 to February 
1954.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision of the VA 
Regional Office (RO) in Togus, Maine.  

The RO previously denied the Veteran's claim for basic 
entitlement to nonservice-connected pension benefits in an 
unappealed March 2002 rating decision.  However, a repeat claim 
for nonservice-connected pension benefits is a new claim.  
Therefore, the Board is not required to determine whether the 
Veteran has submitted new and material evidence with respect to 
his subsequently filed claim.  See Suttmann v. Brown, 5 Vet. 
App. 127, 136 (1993); Elkins v. West, 12 Vet. App. 209, 218-19 
(1999).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The Veteran served on active duty from December 1, 1953 to 
February 12, 1954, which was a period of less than 90 days 
during a period of war; he is not shown to have been discharged 
from service because of a service-connected disability.


CONCLUSION OF LAW

The criteria for basic eligibility for nonservice-connected 
pension benefits have not been met.  38 U.S.C.A. § 1521 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.2, 3.3 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed 
into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a claimant 
in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  

However, in cases where the law, and not the evidence, is 
dispositive, the VCAA is not for application.  Mason v. 
Principi, 16 Vet. App. 129 (2002); VAOPGCPREC 2-2004 (March 9, 
2004).  In the present case the sole issue is whether the 
Veteran's service meets the basic criteria for eligibility to 
nonservice-connected pension benefits as a matter of law.  
Because the law and not the evidence is dispositive, the VCAA 
does not apply to this appeal.  See Dela Cruz v. Principi, 15 
Vet. App. 143, 149 (2001) (VCAA notice not required where there 
is no reasonable possibility that additional development will 
aid the appellant).

II.  Analysis

Eligibility for VA benefits is governed by statutory and 
regulatory law that defines an individual's legal status as a 
veteran of active military, naval, or air service.  38 U.S.C.A. 
§§ 101(2), 101(24) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.1, 
3.6 (2008).  The term "veteran" is defined as a person who 
served in the active military, naval, or air service, and who 
was discharged or released therefrom under conditions other 
than dishonorable.  38 U.S.C.A. § 101(2).

Basic eligibility for pension benefits exists when a claimant 
had either (1) active service of 90 days or more during a 
period of war; (2) active service during a period of war and 
was discharged or released from such service for a disability 
adjudged service-connected or, at the time of discharge, had 
such a service-connected disability shown by official service 
records, which in medical judgment would have justified a 
discharge for disability; (3) served for a period of 90 
consecutive days or more and such period began or ended during 
a period of war; or (4) for an aggregate of 90 days or more in 
two or more separate periods of service during more than one 
period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).  

In the present case, the Veteran's DD 214 establishes that he 
had active service from December 1, 1953 to February 12, 1954, 
which, the Board notes, was during a period of war (the Korean 
Conflict).  However, his period of service was less than 90 
days.  

The Veteran has not argued that he meets the length-of-service 
requirement.  Rather, he contends that he was discharged from 
active service due to a psychiatric disorder incurred therein.  
The Board notes that the Veteran's DD 214 shows that he was 
discharged pursuant to Army Regulation AR 615-369, which 
provided authority for discharge due to "inaptitude."  
Otherwise, his service treatment record (STR) is unavailable 
and is presumed destroyed by a fire at the National Personnel 
Records Center (NPRC) in 1973.  See Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992) (if service records are presumed to have 
been destroyed while in government custody, VA's duty to assist 
is heightened and includes an obligation to search for other 
forms of records that support the claimant's case); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991) (a heightened obligation 
to explain findings and to carefully consider the benefit-of-
the-doubt rule exists in cases where the STR is presumed 
destroyed while in custody of the government). 

Regardless of the reason for his discharge, the Veteran is not 
currently service-connected for any disabilities.  The record 
shows that the Veteran previously filed service connection 
claims for two disorders.  First, he filed a claim of service 
connection for a psychiatric disorder.  In an August 1986 
decision, the Board found that the Veteran's claimed 
psychiatric disorder was not incurred in or aggravated by his 
active service.  The Veteran did not appeal that decision, but 
subsequently filed petitions to reopen the claim.  In a 
December 1999 rating decision, the RO denied his most recent 
petition to reopen the claim.  The Veteran also filed a claim 
of service connection for a head injury.  In December 1999 and 
October 2001 rating decisions, the RO denied the Veteran's 
claim of service connection for a head injury; he did not enter 
a timely appeal to either rating decision.  The Veteran is not 
otherwise service-connected for any disabilities.  Since the 
Veteran has no service-connected disabilities, the evidence 
cannot support a finding that he was discharged due to a 
service-connected disability.  See 38 C.F.R. § 3.3(a)(3)(ii).

Similarly, the Board finds that a remand is not warranted to 
determine if a service-connected disability would, in medical 
judgment, have justified a discharge for disability.  Without a 
service-connected disability, a medical opinion on that issue 
would serve no purpose.  See id.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands that would only result in imposing 
additional burdens on VA, with no benefit flowing to the 
claimant, are to be avoided).

The Board recognizes that the Veteran feels himself entitled to 
a nonservice-connected pension due to the circumstances of his 
active service.  However, as he did not serve for a period of 
at least 90 days and was not discharged from service due to a 
service-connected disability, entitlement to nonservice-
connected pension benefits is not warranted.  In making this 
determination, the Board notes that it is bound by the law made 
applicable to it by statute, regulations, and the precedential 
decisions of the appellate courts, and is without authority to 
grant pension benefits to a veteran who does not meet the 
statutory eligibility requirements.  See 38 U.S.C.A. § 7104.  


ORDER

Entitlement to basic eligibility for nonservice-connected 
pension benefits is denied.  


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


